01

02

03

04

05

06

07

08

09

10

11

12

13

14

15

16

17

18

19

20

21

22

 

Case 2:21-mj-00461-MAT Document 7 Filed 08/10/21 Page 1 of 3

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, )
) CASE NO. MJ21-461
Plaintiff, )
)
V. )
) DETENTION ORDER
IVAN SUBIA, )
)
Defendant. )
)

 

Offense charged: Possession of Controlled Substances with Intent to Distribute
Date of Detention Hearing: August 10, 2021.

The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and
based upon the factual findings and statement of reasons for detention hereafter set forth, finds
that no condition or combination of conditions which defendant can meet will reasonably assure
the appearance of defendant as required and the safety of other persons and the community.

FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

 

1. Defendant is a native of Mexico. He was not interviewed by Pretrial Services,

DETENTION ORDER
PAGE -1

 
01

02

03

04

05

06

07

08

09

10

11

12

13

14

15

16

17

18

19

20

21

22

 

Case 2:21-mj-00461-MAT Document 7 Filed 08/10/21 Page 2 of 3

so much of his background information is unknown or unverified, including his immigration

status and ties to this District. Defendant’s criminal record includes several immigration

offenses, including a deportation. Defendant does not contest detention.

2. Defendant poses a risk of nonappearance based on possible foreign citizenship,
a prior deportation, unknown background information, and unknown residence. Defendant
poses a risk of danger based on the nature of the offense, and unknown background information.
3. There does not appear to be any condition or combination of conditions that will

reasonably assure the defendant’s appearance at future Court hearings while addressing the

danger to other persons or the community.

It is therefore ORDERED:

1. Defendant shall be detained pending trial, and committed to the custody of the Attorney
General for confinement in a correction facility;

2. Defendant shall be afforded reasonable opportunity for private consultation with counsel;

3. On order of the United States or on request of an attorney for the Government, the person
in charge of the corrections facility in which defendant is confined shall deliver the
defendant to a United States Marshal for the purpose of an appearance in connection with a
court proceeding; and

4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel for
the defendant, to the United States Marshal, and to the United State Probation Services
Officer.

DATED this 10th day of August, 2021.

DETENTION ORDER
PAGE -2

 
01

02

03

04

05

06

07

08

09

10

11

12

13

14

15

16

17

18

19

20

21

22

 

Case 2:21-mj-00461-MAT Document 7 Filed 08/10/21 Page 3 of 3

DETENTION ORDER
PAGE -3

Dhrod Desvtrr

Mary Alice Theiler
United States Magistrate Judge

 
